Citation Nr: 9913800	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than May 30, 1997 
for a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1945 to 
July 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO) which granted a total rating based on individual 
unemployability due to service-connected disability, 
effective May 30, 1997, the date of receipt of the veteran's 
formal application therefor.  In May 1998, he testified at a 
hearing at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's initial claim for a total disability rating 
based on individual unemployability due to service-connected 
disability was received at the RO on 
May 30, 1997.

3.  It is not factually ascertainable within the year 
preceding the May 30, 1997 claim that the veteran was unable 
to secure or follow substantially gainful employment due to 
varicose veins, his sole service-connected disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 30, 1997 
for a total disability rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.155; 3.340, 3.341, 3.400, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has determined that the veteran's claim 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As the record appears to 
be complete and neither the veteran nor his representative 
has identified any relevant outstanding evidence which the RO 
has not yet attempted to obtain, the Board finds that the 
facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  

I. Factual Background

A review of the record shows that by November 1946 rating 
decision, the RO granted service connection for varicose 
veins and assigned a 10 percent rating, effective July 12, 
1946, the day following the date of the veteran's separation 
from active service.  

In November 1975, the veteran filed a claim for increased 
rating for varicose veins, stating that his disability had 
increased in severity.  Specifically, he indicated that in 
February 1975, he had sustained an acute attack of phlebitis 
in his right leg which necessitated vascular surgery in April 
1975.  

By April 1976 rating decision, the RO increased the veteran's 
disability rating for varicose veins to 30 percent, effective 
August 1, 1975, the effective date of a liberalizing 
amendment to 38 U.S.C. § 3010 (now 38 U.S.C.A. § 5110), 
pertaining to effective dates in increased rating claims.  

The veteran disagreed with the 30 percent rating for varicose 
veins, as well the effective date of the increased rating.  
He perfected an appeal with both issues and in September 
1976, the Board remanded the matter for additional 
development of the evidence.  

While the case was in remand status, by December 1976 rating 
decision, the RO increased the veteran's disability rating to 
50 percent, effective August 1, 1975.  In a February 1977 
letter, the veteran again expressed his disagreement with the 
50 rating, claiming that a 70 percent rating was appropriate.  
He also claimed that he was entitled to an effective date of 
February 1975, as that was the date of his service-connected 
disability had increased in severity.  

By November 1977 decision, the Board resolved the benefit of 
the doubt that the evidence supported a 60 percent rating for 
the veteran's varicose veins.  In addition, the Board found 
that an effective date prior to August 1, 1975 for an 
increased rating for varicose veins was not warranted under 
the applicable law.  

In a January 20, 1988 letter to the RO, the veteran stated 
that "I am making claim for total disability income and 
payment of premiums under the above [National Service Life 
Insurance (NSLI)] policy."  He explained that he had 
undergone open heart surgery in December 1985 and had been 
unable to work since August 10, 1986 as a result of his heart 
disability.  He attached a copy of his NSLI policy and 
indicated that "[a]ttached medical reports should meet or 
exceed the proof required by clauses A & B of the coverage 
provision [referring to 38 U.S.C.A. §§ 1912 and 1915]."  He 
further indicated that he had been determined to be disabled 
by the Social Security Administration (SSA) as of August 11, 
1986, although he had not yet received a formal decision.  He 
provided copies of medical records confirming that he had 
been unable to work since August 1986 due to severe cardiac 
impairment.  He did not refer to his service-connected 
varicose veins in his letter, nor is there any indication 
that he wished to file a claim of service connection for his 
heart disability.

The Board notes that, under 38 U.S.C.A. §§ 1912 and 1915 (the 
insurance provisions referred to by the veteran above), an 
NSLI insured veteran, shown to have become totally disabled 
for a period of six consecutive months or more and before 
attaining the age of 65, is eligible for monthly disability 
benefits and a waiver of payment of NSLI policy premiums.  

By February 1988 letter, the RO Insurance Division notified 
the veteran that his claim for disability insurance benefits 
had been approved based on a determination that he had been 
totally disabled since August 11, 1986.

On May 30, 1997, the veteran submitted a claim of service 
connection for a heart condition, secondary to his service-
connected varicose veins.  He also requested that he be 
considered for a total disability rating based on individual 
unemployability "as these conditions keep me from pursuing 
any type of employment."  

In October 1997, the veteran was afforded a VA medical 
examination in connection with his claims.  He reported that 
he developed varicose veins in service which had become 
progressively worse, requiring bilateral vein stripping 
surgery in 1975.  Since then, he reported he experienced pain 
and cramping in his legs.  The diagnosis was arteriosclerotic 
heart disease, status post coronary artery bypass surgery 
with two patent internal mammary arteries and two occluded 
venous grafts.  The examiner concluded that there was no 
connection between the veteran's coronary artery disease and 
his service-connected varicose veins.

By February 1998 rating decision, the RO denied service 
connection for arteriosclerotic heart disease, status post 
coronary artery bypass surgery, and continued the 60 percent 
rating for varicose veins.  In addition, the RO granted a 
total disability rating based on individual unemployability 
due to service-connected disability, effective May 30, 1997, 
the date of receipt of the veteran's claim.

The veteran disagreed with the effective date assigned by the 
RO, arguing that the proper effective date should be August 
11, 1987, the date he was determined by VA to be totally 
disabled for insurance purposes.  

In connection with his claim, he testified at a hearing at 
the RO in May 1998, emphasizing that in January 1988, he had 
notified VA of his total disability.  He indicated that even 
though his January 1988 letter made no mention of total 
disability due to a service-connected disability, VA should 
nonetheless have notified him of his entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  In any event, he indicated 
that, in his mind, his heart disability was related to his 
service-connected varicose veins.  

II.  Law and Regulations

In general, VA will grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that a veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  (Emphasis 
added.)

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) 
(1998).  In addition, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the claim is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable regulations, a claim is defined as a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a particular benefit.  38 C.F.R. § 3.1(p).  

Any communication or actions, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (1998).  
Correspondence or evidence to constitute an informal claim 
must disclose an intent to apply for a particular benefit.  
Dunson v. Brown, 4 Vet. App. 327 (1993).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, 
thoroughly construed, require that the Board look to all 
communications in the file, that may be interpreted as 
applications of claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which" within a year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

III.  Analysis

In this case, the RO has determined that the proper effective 
date for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability is May 30, 1997, the date of receipt of the 
veteran's claim for that benefit.  The veteran, however, 
contends that the proper effective date in this case is 
January 1988, the date of receipt of his claim for total 
disability income and waiver of payment of premiums under his 
NSLI policy.

As noted, under 38 C.F.R. § 3.155, any communication or 
action indicating a claimant's intent to apply for a VA 
benefit may be considered an "informal claim," so long as 
it identifies the benefit sought and is in writing.  As to 
whether the veteran's January 1988 claim for certain NSLI 
benefits could be considered a claim for a total rating based 
on individual unemployability due to service- connected 
disability, the Board notes that nowhere in his letter did he 
give any indication that he intended it to be considered a 
claim for a total rating based on individual unemployability 
due to service-connected disability.  He did not indicate 
that the severity of his service-connected varicose veins 
warranted an increased rating or otherwise interfered with 
his ability to work.  Rather, he clearly and specifically 
indicated that his unemployability was due to a nonservice-
connected heart disability.  Moreover, nowhere in his letter 
did he indicated that his heart disability was of service 
origin or should be service connected.  In addition, the 
medical evidence submitted by the veteran with his January 
1988 claim refers only to his nonservice-connected heart 
disability; it did not imply that his service-connected 
varicose veins caused or contributed to his inability to work 
or otherwise indicate that his varicose veins were causally 
related to his heart disability.  

In view of the foregoing, the Board concludes that the 
veteran's January 1988 claim for certain NSLI benefits may 
not be considered an informal claim for a total rating based 
on individual unemployability due to service-connected 
disability as he did not identify that benefit or otherwise 
evidence a belief in entitlement to a total rating due to 
service-connected disability.

Chronologically, the next communication from the veteran was 
his May 30, 1997 formal application for a total rating based 
on individual unemployability due to service-connected 
disability.  As noted, the applicable law and regulation 
provides that the effective date of an increase in disability 
compensation is the earliest date as which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of increase is be the date of 
receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2). 

The next question for consideration is whether it is 
factually ascertainable that the veteran was entitled to a 
total rating based on individual unemployability due to 
service-connected disability in the year preceding May 30, 
1997, the date of receipt of his claim.

In that regard, the Board has reviewed the relevant evidence 
of record.  This evidence includes the report of the October 
1997 VA medical examination at which the veteran reported 
that, since at least 1975, his service-connected varicose 
veins had been manifested by pain and cramping in his legs.  
Also of record is medical evidence from December 1985 to 
August 1986 pertaining to the coronary surgery, as well as 
May and September 1987 letters from his private physician 
indicating that the veteran's occlusive coronary artery 
disease permanently precluded gainful employment of any type 
as of August 8, 1986.  The record also contains a copy of a 
letter from SSA indicating that he had been found to be 
disabled since August 9, 1986.

After carefully considering the totality of the evidence, 
including that set forth above, the Board finds that it is 
not factually ascertainable prior to May 30, 1997, that an 
increase in his service-connected varicose veins had occurred 
to render him unemployable.  38 C.F.R. § 3.400(o).  While the 
veteran has obviously been unemployable since August 1986, 
the record is clear that the cause of his unemployability 
since then was his nonservice-connected coronary artery 
disease.  There is no indication in the evidence of record 
that the service-connected varicose veins, in and of itself, 
rendered him unable to obtain or maintain substantially 
gainful employment.  Thus, an effective date prior to May 30, 
1997 is unwarranted.

In reaching this decision, the Board has also considered the 
veteran's contention that he was not advised by VA employees 
(either in January 1988 or at the time he was awarded a 60 
percent rating for varicose veins) that he may have been 
eligible for a total rating based on individual 
unemployability due to service-connected disability.  In that 
regard, the Board acknowledges that VA does have a duty to 
assist a claimant in developing the facts pertinent to a 
claim.  However, it is the claimant who bears the initial 
responsibility of coming forth with the submission of a claim 
for benefits under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, 
VA does make every effort to identify and notify claimants of 
the potential entitlement to benefits.  Nevertheless, the 
Court has held that VA is under no legal obligation to 
personally notify every potential claimant of his or her 
possible entitlement to VA benefits.  Hill v. Derwinski, 2 
Vet. App. 451 (1991).  Therefore, although it is unfortunate 
that the veteran did not learn earlier of his potential 
entitlement to a total rating due to individual 
unemployability due to service connected disability, any lack 
of awareness or failure to notify does not provide a legal 
basis for the award of an effective date prior to May 30, 
1997 for the grant of those benefits.

The Board has also considered the veteran's contentions that 
an earlier effective date is warranted as he was determined 
by both the RO Insurance Division and by SSA to be 
"unemployable" as of August 1986.  However, the date on 
which the veteran became totally disabled for insurance 
purposes or within the meaning of the SSA is not dispositive 
of the issue on appeal.  Initially, the Board notes that an 
SSA determination as to disability, though pertinent, is not 
controlling for VA purposes.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Moreover, as set forth above, to be 
eligible for a total rating under 38 C.F.R. §§ 3.340, 3.341, 
and 4.16, the veteran must be precluded, in light of his 
education and occupational background, from securing and 
following a substantially gainful occupation because of 
service-connected disability.  The findings of total 
disability by SSA and that for VA insurance purposes were 
clearly based on the veteran's nonservice-connected coronary 
artery disease, not his service-connected varicose veins.  
Thus, his contentions in this regard do not provide a basis 
for an effective date earlier than May 30, 1997.


ORDER

An effective date earlier than May 30, 1997 for a total 
disability rating based on individual unemployability due to 
service-connected disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

